                 Case 1:18-cv-01158 Document 1 Filed 12/10/18 Page 1 of 7




                            IN THE UNITED STATES DISTRICT COURT

                                  FOR THE DISTRICT OF NEW MEXICO

UNITED STATES oF AMERICA,

                   Plaintiff,

                                                                     Civ. No. 1:18-cv-01158

2014 DoDcE RAM 1500 ST.

                   Defendanl-in-rem.


                      VERIFIED COMPLAINT FOR FORFEITURE lNR,Erl4f

          Plaintiff, United States of America, brings this complaint in accordance with

Supplemental Rule G(2) of the Supplemental Rules for Certain Admiralty or Maritime Claims

and Asset Forfeiture Actions, and alleges as follows:

                                          NATURE OF THE ACTIoN

          1.       This is a civil action to forfeit and condemn to the use and benefit ofthe United

States of America property involved in violations          ofthe Controlled Substances Act that is subject

to forleiture pursuant to 21 U.S.C. gg 881(a)(a) and 881(a)(6).

                                             DEFENDANT,rNftEM

          2.       The defendant ln   rez   consists   ofthe following

                       2014 DoDCE Rru 1500 ST,
                        (hereafter referred to as "Defendant Conveyance").

          3.       The Defendant Conveyance was seized by the Drug Enforcement Administration

on hlJy   27   ,2018, in the District of New Mexico.

          4.       The Defendant Conveyance is now, and during the pendency ofthis action         will

be, in thejurisdiction    ofthis Court.
                Case 1:18-cv-01158 Document 1 Filed 12/10/18 Page 2 of 7



                                          JT]RISDICTION AND VEN t[.

          5.     The United States District Court for the District of New Mexico has subject

matter jurisdiction under 28 U.S.C. $$ 1345, 1355(a) and 1356.

          6.     Venue for this civil forfeiture action is proper in this district pursuant to 28 U.S.C.

$$ 1355 and 1395, as acts or omissions giving rise to the forfeiture took place in this district and

the property is found in this     district. Upon the filing of this complaint, the Defendant

Conveyance will be anested by execution of a Warrant for Arre st In Rem in the District of New

Mexico.

                                                    FAcrs

          7.     On July 26, 2018, Special Agent (SA)       Kirk Lemmon obtained Federal search

warrant 18-MR-653, signed by the Honorable United States Magistrate Steven C. Yarbrough, for

the buildings, trailers, vehicles and property located at 10595 Central Ave NW, Albuquerque,

NM, the location of JAQUEZ BROTHERS TRUCKING and residence of Javier Jaquez.

          8.     On luly 27,2018, members ofthe DEA executed the federal search and seizure

warrant at 10595 Central Ave NW, Albuquerque, NM. Agents seized the 2014 Dodge Ram 1500

ST, New Mexico License 625TAK (VINlC6RR6KG8ES422806) and located and seized

additional 10 pounds of methamphetamine, one kilogram ofheroin, three firearms and

$   I I 1,437.38 U.S. Currency.

          9.     On September      6   ,2017 , Javier laquez used the 2014 Dodge Ram 1500 ST to

transport and deliver one pound of methamphetamine to a DEA CS. The CS paid Jaquez $4,400

for the methamphetamine.
                Case 1:18-cv-01158 Document 1 Filed 12/10/18 Page 3 of 7



       10.         The following was seized at 10595 Central Avenue NW, Albuquerque, NM,

during the search:

           a.      2014 Dodge Ram 1500 ST (VIN IC6RR6KG8ES422806), registered to Trinidad

                   Jaqtez at 927 Sunwest Drive, Albuquerque, New Mexico.

           b.      A total of nine (9) packages,4,500 gross grams of methamphetamine wrapped in

                   black plastic.

           c   .   One    (   1   ) package of 43 5 . 8 grams of methamphetamine, contained in a clear plastic

                   bag.

           d.      One (1) package of 35.3 gross grams of cocaine contained in a clear plastic bag.

           e.      Two (2) packages of 180.6 gross grams of cocaine contained in a clear plastic

                   bag.

           f.      One    (I      ) package of 1 ,400 gross grams of heroin, inside a cardboard box, half

                   wrapped in silver/grey duct tape, inside a clear plastic bag.

           g.      $111,417.38 ofUnited States Currency.

           h.      US Rock Island          A   1900, 30-06 caliber rifle, serial no. 236316, and associated

                   scope.

           i.      Colt Commander, .45 caliber pistol, serial no. FC22l9lE, and associated

                   magazirre and ammunition.

           j.      fN   PS90, 5. 7x28 caliber rifle, serial no. FNl03429, and associated magazines,

                   and case.

           k.      Miscellaneous ammunition, more specifically described as fifty-one (51) .45 auto,

                   twenty-nine (29) 380 auto, twenty-six (26) 1Omm, twenty-two (22) 9mm, four (4)

                   30-06, one (1) 7 .62 x 39 cartages.
                  Case 1:18-cv-01158 Document 1 Filed 12/10/18 Page 4 of 7



                 L    Royal Sovereign money counter.

                 m. Black Verizon wireless   Samsung    flip cellular phone.

                 n.   Black Verizon wireless Mato cellular phone.

                 o.   Black T-Mobile LG cellular phone with a cracked screen.

                 p.   Grey Cricket LG cellular phone with a cracked screen.

                 q.   Grey Coolpad cellular phone.

                 r.   Silver Alcatel Onetouch cellular phone.

                 s.   Black & red HTC cellular phone.

                 t.   Silver iPhone S model A 1688 cellular phone.

                 u.   Blue ZTE cellular phone.

                 v.   White Samsung Galaxy SIII cellular phone.

                 w. Blue BoostMobile flip cellular phone.

                 x.   Silver iPhone S model A1688 cellular phone.

                 y.   Miscellaneousdocuments.

        I   l.        Javier Jaquez has a criminal and drug history, but no employment history.

        12.           Trinidad Lorena Jaquez has no criminal, drug or employment history, and was not

present at the time      ofthe search and seizure.
              Case 1:18-cv-01158 Document 1 Filed 12/10/18 Page 5 of 7



                                        FIRST CLAIM FoR RELTEF

        13.     The United States incorporates by reference the allegations in paragraphs      1



through 12 as though flully set forth.

        Title 21, United States Code, Section 881(a)(a) subjects to forleiture "[a]ll conveyances,

including aircraft, vehicles, or vessels, which are used, or are intended for use, to transport, or in

any manner to facilitate the transportation, sale, receipt, possession, or concealment ofproperty

in violation of this subchapter."

        14.    Defendant Vehicle was used or intended to be used to facilitate the transportation,

sale, receipt, possession or concealment   ofillegal controlled substance and is thus subject to

forfeiture to the United States pursuant to 21 U.S.C. $ 88t(a)(a).

       WHEREFORE: Plaintiff seeks arrest of Defendant Conveyance and forfeiture of same to

Plaintiff, determination of the validity and priority of claims of the Claimants and any Unknown

Claimants to the Defendant Conveyance, costs and expenses ofseizure and of this proceeding,

and other proper relief.




                                    SECoND CLAIM FoR Rf,LIEF

        15.    The United States incorporates by reference the allegations in paragraphs      1



through 12 as though fully set forth.

        16.    Title 21, United States Code, Section 881(a)(6) subjects to forleiture "[a]ll

moneys, negotiable instruments, securities, or other things ofvalue furnished or intended to be

fumished by any person in exchange for a controlled substance or listed chemical in violation      of

this subchapter, all proceeds traceable to such an exchange, and all moneys, negotiable
               Case 1:18-cv-01158 Document 1 Filed 12/10/18 Page 6 of 7



instruments, and securities used or intended to be used to facilitate anv violation ofthis

subchapter."

        17.     Defendant Conveyance was fumished, or intended to be fumished, in exchange

for a controlled substance, or constitutes proceeds traceable to such an exchange, or was used or

intended to be used to facilitate a violation of the Controlled Substances Act and is thus subject

to forfeiture to the United States pursuant to   2l U.S.C. g 881(a)(6).

        WHEREFORE: Plaintiff seeks arrest of Defendant Conveyance and forfeiture of same to

Plaintiff, determination of the validity and priority of claims of the Claimants and any Unknown

Claimants to the Defendant Conveyance, costs and expenses ofseizure and ofthis proceeding,

and other proper relief.




                                                        Respectfully submitted,

                                                        JOHN C. ANDERSON
                                                        United States Attomev

                                                         K(r/-
                                                        SrgpgeN R. Korz
                                                        Assistant U.S. Attomey
                                                        P.O. Box 607
                                                        Albuquerque, NM 87103
                                                        (s0s) 346-7274
           Case 1:18-cv-01158 Document 1 Filed 12/10/18 Page 7 of 7




                                 28 U.S.C. $ 1746 DECLARATToN



       I am a Special Agent with the Drug Enforcement Administration who has read the

contents of the Complaint for Forfeiture In Rem to which this Declaration is attached; and the

statements contained in the complaint are true to the best of my knowledge and belief.

       I declare under penalty ofperjury and the laws ofthe United States of America that this

Declaration is true and correct, except    as   to matters stated on information and belief, and   as   to

those matters I believe them to be true.



       Dated   AeLr                                    T. Lemmon, Special Agent
                                                   Drug Enforcement Adm inistration
